Citation Nr: 1020899	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-22 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1952 to 
November 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for frozen feet.  
The Veteran testified before the undersigned Veterans Law 
Judge at Board hearings at the RO in August 2004 and 
September 2006.

The Board remanded this case in June 2005 and March 2006.  
The requested development was accomplished.  In July 2007, 
the Board denied the service connection claim for residuals 
of frozen feet.  The Veteran appealed this decision to the 
U.S. Court of Appeals for Veterans Claims and pursuant to a 
Joint Motion for Partial Remand, the Court remanded the 
Board's decision in January 2009.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Partial Remand noted that the Veteran 
should be provided with a cold injury protocol examination.  
 
The Veteran was afforded a VA examination that was conducted 
by a physician in August 2005, in which it was noted that the 
Veteran did not have any residuals of a cold injury and that 
his symptoms in his feet were attributed to diabetic 
neuropathy.  (He is not service connected for any 
disabilities.)  Notwithstanding this, the Veteran should also 
be afforded a cold injury protocol examination.

He had service in Korea during the Korean War and had 
exposure to severe cold in his feet; he also indicated that 
he was exposed to cold weather during basic training in 
Kansas.  His service treatment records were presumably 
destroyed; but the Veteran indicated that he did not receive 
any treatment for his cold weather injuries in service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for a VA cold 
injury protocol examination to determine 
whether he has any residuals of a cold 
injury to his feet from his service in the 
Korean War or in Kansas during basic 
training.  Subjective complaints, medical 
history, objective findings, and any 
necessary diagnostic or clinical tests all 
should be noted and considered.  

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or higher) that the Veteran 
has any present residuals of cold injury 
to his feet as a result of his active 
service.

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

2.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue the Veteran and his representative a 
supplemental statement of the case and 
allow for a reasonable period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



